United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 18, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-60943
                           Summary Calendar


IVONNE LISETTE RODRIGUEZ-SANCHEZ,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A29 953 950
                        --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Ivonne Lisette Rodriguez-Sanchez has filed a petition for

review of an order of the Board of Immigration Appeals (BIA)

denying her motion to reopen 1989 proceedings that resulted in her

being ordered deported in absentia.    In reviewing the BIA’s denial

of a motion to reopen, we apply a “highly deferential abuse of

discretion standard.”     Lara v. Trominski, 216 F.3d 487, 496 (5th

Cir. 2000).    We will affirm the BIA’s decision as long as it is not

capricious, without foundation in the evidence, or otherwise so

irrational that it is arbitrary rather than the result of any

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 05-60943
                                     -2-


perceptible rational approach.           See Singh v. Gonzales, 436 F.3d

484, 487 (5th Cir. 2006) (quotations and citation omitted).

     “Under   the   former      §    242B(c)(1)    of   the   INA,   8    U.S.C.

§ 1252b(c)(1)(repealed 1996), when an alien fails to appear at a

deportation   hearing,    the       government   must   establish    by   clear,

unequivocal, and convincing evidence that proper notice has been

given.”   Adeyemo v. Ashcroft, 383 F.3d 558, 561 (7th Cir. 2004)

(internal quotation omitted).          Although an order to show cause was

required to be sent by certified mail signed by the alien, or a

responsible person at the alien’s last known address, no such

requirement existed for a notice of hearing following a properly

effected order to show cause.          Id. at 560.

     To the extent Sanchez argues that the record fails to show

that the notice of hearing was addressed to her at her last known

address, Sanchez’s failure to raise the argument before the BIA in

her motion to reopen precludes our consideration of the issue.               See

Wang v. Ashcroft, 260 F.3d 448, 453 (5th Cir. 2001).            To the extent

Sanchez argues that the notice of hearing must have been sent by

certified mail and claimed by herself or another at the last known

address, her argument is unavailing.         See Adeyemo, 383 F.3d at 560.

     The BIA did not abuse its discretion by denying Sanchez’s

motion to reopen.        See Lara, 216 F.3d at 496.             Accordingly,

Sanchez’s petition for review is DENIED.